Case 5:19-cv-07657-LHK Document 29 Filed 02/27/20 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Byron Jackson CASE No C 5:19-cv-07657-LHK

, Plaintiff(s) ADR CERTIFICATION BY
PARTIES AND COUNSEL

Randstand Inc., et. al,
Defendant(s)

 

 

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), cach of the undersigned certifies that he or
she has:

|) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”

(available at cand.uscourts.gov/adr).
2) Discussed with each other the available dispute resolution options provided by the Court

and private entities; and

3) Considered whether this case might benefit os) any of the =n
options.

Date: Clo] 22 j Cae d /pelepo—~
Bie SS

Attorney

ae Lu [Ler

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

CO intend to stipulate to an ADR process

prefer to discuss ADR selection with the Assigned Judge at the case management
conference

pac 2 [itp rears baler EL, int

Attorney

E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 4) of Discussion af ADR
Options.”

Farm ADR-Cert rev. 1-15-2019
